2014 UT App 283
_________________________________________________________

               THE UTAH COURT OF APPEALS

                      TAMARA CHRISTIAN,
                   Petitioner and Appellant,
                               v.
                   BRIAN DANIEL CHRISTIAN,
                   Respondent and Appellee.

                     Memorandum Decision
                        No. 20130113-CA
                     Filed December 4, 2014

            Fourth District Court, Provo Department
               The Honorable Darold J. McDade
                         No. 114402812

             Brent D. Young, Attorney for Appellant

             Brian Daniel Christian, Appellee Pro Se

   JUDGE J. FREDERIC VOROS JR. authored this Memorandum
   Decision, in which JUDGES GREGORY K. ORME and JOHN A.
                      PEARCE concurred.


VOROS, Judge:

¶1     Brian Daniel Christian (Husband) and Tamara Christian
(Wife) divorced in 2013. Wife appeals, asserting five claims of
error in distributing the marital estate. We affirm in part and
reverse in part.

¶2     First, Wife contends that the district court ‚abused its
discretion by failing to follow the statutor[ily] required analysis
to impute income.‛ Because this issue requires statutory
interpretation, we review the district court’s decision for
correctness. See Lilly v. Lilly, 2011 UT App 53, ¶ 6, 250 P.3d 994.
                      Christian v. Christian

¶3     In contested cases, a district court may not impute income
to a spouse unless after a hearing, the court ‚enters findings of
fact as to the evidentiary basis for the imputation.‛ Utah Code
Ann. § 78B-12-203(7)(a) (LexisNexis 2012). The findings must be
based on prescribed statutory factors, including the spouse’s
employment potential and probable earnings:

      If income is imputed to a [spouse], the income shall
      be based upon employment potential and probable
      earnings      as    derived    from     employment
      opportunities,      work     history,     occupation
      qualifications, and prevailing earnings for persons
      of similar backgrounds in the community, or the
      median earnings for persons in the same
      occupation in the same geographical area as found
      in the statistics maintained by the Bureau of Labor
      Statistics.

Id. § 78B-12-203(7)(b). ‚*T+he imputation analysis . . . involves
determining whether the [spouse] is voluntarily unemployed or
underemployed and, if so, how much income ought to be
imputed.‛ Busche v. Busche, 2012 UT App 16, ¶ 13, 272 P.3d 748.
A spouse is ‚voluntarily unemployed or underemployed when
[he or she] intentionally chooses of his or her own free will to
become unemployed or underemployed.‛ Id. ¶ 16 (alteration in
original) (citation and internal quotation marks omitted).
‚Therefore, the trial court must enter not just a finding of
voluntary unemployment or underemployment but specific,
detailed findings ‘as to the evidentiary basis for the
imputation.’‛ Rayner v. Rayner, 2013 UT App 269, ¶ 10, 316 P.3d
455 (quoting Utah Code Ann. § 78B-12-203(7)(a)) (reaffirming
voluntariness requirement despite statutory amendment
deleting the reference to voluntariness).

¶4    Here, the district court imputed a gross monthly income
to Wife based on full-time work without addressing her ability
to obtain full-time employment. Wife worked part-time at a
video-rental store for a period during the marriage and began
working part-time as an editor after the couple’s separation.


20130113-CA                     2              2014 UT App 283
                        Christian v. Christian

Although the court found that ‚*Wife+ is an able-bodied person
capable of working full time,‛ the record contains no evidence
that Wife has ever worked full time. However, the record does
contain evidence that Wife has sought full-time employment
without success. Because the district court must enter ‚findings
of fact as to the evidentiary basis for the imputation,‛ and
because the record does not clearly indicate that Wife was
voluntarily underemployed, we remand the case so the district
court may elucidate the evidentiary basis for the imputation or,
absent an evidentiary basis, adjust the decree as it sees fit. See
Utah Code Ann. § 78B-12-203(7)(a).

¶5     Second, Wife contends that the district court ‚abused its
discretion by finding [Husband] was entitled to an ownership
interest‛ in the house deeded solely to her. District courts have
‚considerable discretion in determining . . . property distribution
in divorce cases, and will be upheld on appeal unless a clear and
prejudicial abuse of discretion is demonstrated.‛ Stonehocker v.
Stonehocker, 2008 UT App 11, ¶ 8, 176 P.3d 476 (omission in
original) (citation and internal quotation marks omitted). When
dividing property in divorce, ‚*e+ach party is presumed to be
entitled to . . . fifty percent of the marital property.‛ Burt v. Burt,
799 P.2d 1166, 1172 (Utah Ct. App. 1990). Property acquired by
inheritance during the marriage is generally awarded to the
inheriting spouse. Mortensen v. Mortensen, 760 P.2d 304, 308
(Utah 1988). But the general rule is subject to at least two
exceptions: ‚(1) the other spouse has by his or her efforts or
expense contributed to the enhancement, maintenance, or
protection of that property, thereby acquiring an equitable
interest in it, . . . or (2) the property has been consumed or its
identity lost through commingling or exchanges.‛ Id.

¶6     Here, Wife challenges the district court’s finding that
Husband and Wife ‚treated and intended the home to be a
marital asset.‛ But she has not demonstrated that the district
court improperly applied either exception. The record contains
evidence supporting the district court’s finding that Husband’s
efforts contributed to the enhancement, maintenance, or
protection of that property. Husband provided a substantial


20130113-CA                       3                 2014 UT App 283
                       Christian v. Christian

amount of labor for the ‚enhancement‛ and ‚maintenance‛ of
the home. See id. In addition, Husband and Wife used over
$15,000 ‚from the parties’ co-mingled accounts‛ to remodel the
kitchen. See id. Wife argues that because of the timing of
Husband’s contribution of labor, Husband should not receive an
ownership interest in the home. But Wife has cited no caselaw or
statutory law addressing how timing controls this analysis.
Accordingly, she has not demonstrated that the district court
exceeded its discretion by awarding Husband an interest in the
property.

¶7      Third, Wife contends that, even assuming Husband
merits some ownership interest in the house, the district court
abused its discretion by awarding Husband a fifty-percent
interest in the home when ‚*Husband+’s contribution was
woefully disproportionate to the benefit he received.‛1 Again,
district courts ‚have considerable discretion in determining . . .
property distribution in divorce cases, and will be upheld on
appeal unless a clear and prejudicial abuse of discretion is
demonstrated.‛ Stonehocker, 2008 UT App 11, ¶ 8 (omission in
original) (citation and internal quotation marks omitted).

¶8     Wife has not demonstrated a clear abuse of discretion
here. First, she cites no caselaw addressing the division of
separate property that has become marital property through a
spouse’s investment of effort. And in fact, the caselaw cuts
against her. For example, in Henshaw v. Henshaw, the husband
purchased ranch property with money received from his mother,
but the district court categorized the property as marital
property based on the wife’s efforts in relation to it. See 2012 UT
App 56, ¶¶ 16–17, 271 P.3d 837. Under the same deferential
standard of review applicable here, we upheld the district
court’s finding that ‚exceptional circumstances‛ warranted

1. The district court also awarded Wife exclusive ‚use of the
marital home until the parties’ minor child turns eighteen (18) or
graduates from high school, whichever is later.‛




20130113-CA                      4               2014 UT App 283
                       Christian v. Christian

giving the wife a 50% interest ‚in accordance with the
presumption that marital property is divided evenly.‛ Id. ¶ 18.

¶9     In Henshaw, neither the district court nor this court
discussed whether an equal division of the ranch property was
proportional to the parties’ contributions. The husband argued
the wife’s contributions, ‚whatever they may have been, did not
augment, enhance, or protect the ranch because the ranch
actually declined in value during the marriage.‛ Id. ¶ 20 n.7. But
because the district court’s ruling was based on the equities of
the parties’ circumstances rather than on a mathematical
calculation, this court declined to consider the husband’s
argument that the wife was ‚only entitled to the amount that
anything she did actually increased the value of the [r]anch.‛ Id.
(internal quotation marks omitted).

¶ 10 The present case presents a similar situation. Wife
assumes without analysis or citation to authority that if
Husband’s efforts qualify him for an equitable interest in the
property, the district court must presume that Husband is
entitled only to the proportion of the value of the property
attributable to his efforts. See id. Furthermore, Wife has not
established that the district court’s award was so inequitable as
to constitute an abuse of discretion. Accordingly, Wife has not
discharged her burden on appeal to demonstrate trial court
error. See Salt Lake County v. Butler, Crockett & Walsh Dev. Corp.,
2013 UT App 30, ¶ 37 n.5, 297 P.3d 38.

¶ 11 Fourth, Wife contends that the district court ‚abused its
discretion in awarding [Husband] the 2006 Dodge pickup
truck.‛ ‚Trial courts have considerable discretion in determining
. . . property distribution in divorce cases, and will be upheld on
appeal unless a clear and prejudicial abuse of discretion is
demonstrated.‛ Stonehocker v. Stonehocker, 2008 UT App 11, ¶ 8,
176 P.3d 476 (omission in original) (citation and internal
quotation marks omitted). The Utah Rules of Appellate
Procedure requires a party to support its contentions with
citations to authority. Utah R. App. P. 24(a)(9). Wife’s brief cites
no legal authority in support of the argument and thus does not


20130113-CA                      5               2014 UT App 283
                       Christian v. Christian

demonstrate that the district court abused its ‚considerable
discretion in determining . . . property distribution.‛ Stonehocker,
2008 UT App 11, ¶ 8 (omission in original).

¶ 12 Finally, Wife contends that the district court’s decision
constitutes an abuse of discretion when ‚considered as a whole.‛
We will uphold a district court’s decision determining property
distribution in divorce unless a clear and prejudicial abuse of
discretion is demonstrated. Id. This final contention merely sums
the preceding four claims already addressed. Wife contends that
by considering the decision ‚as a whole,‛ we should conclude
that the district court abused its discretion. In support of this
contention, Wife argues that the district court’s decision did not
address its reasoning for its division of the marital property. But
the district court ruled that the home was marital property, a
finding that explains the district court’s rationale for dividing the
value of the home between the parties. True, the district court
did not articulate its exact reasoning in awarding the Dodge
truck to Husband. However, the remaining property does not
need to be divided with strict mathematical equality, but should
be divided equitably. See Mortensen v. Mortensen, 760 P.2d 304,
308 (Utah 1988). Wife’s contention does not show that the
division was an abuse of discretion. Thus, Wife fails to
demonstrate that the district court failed to divide the marital
property ‚equitably between the parties.‛ Id.

¶ 13 In conclusion, we remand the case for additional findings
on the question of imputation of income, together with
whatever, if any, adjustment in the district court’s ruling it
determines is appropriate in view of the additional findings. In
all other respects, the ruling of the district court is affirmed.

                           ____________




20130113-CA                      6                2014 UT App 283